DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“foreign matter detection section”;
“battery residual capacity recognition section”;
“power transmission amount detection section”;
“charging completion time prediction section”;
“a notification section”; and 
“scheduled use start time recognition section”
in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, for the purpose of examination, Examiner is interpreting  the various sections apart from the foreign matter detection section as modules of a controller, as indicated in paragraph [0047] of the application as published. The foreign matter detection section is being interpreted as a metal detector and living body detector, as indicated in fig. 1 and paragraph [0042] of the application as published.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo US PGPUB 2015/0162752.
Regarding claim 1, Endo discloses a non-contact charging system [fig. 1], comprising: 
a power transmission unit [fig. 1, 12], which transmits power to a power reception unit [fig. 2, 22] mounted on a vehicle [par. 52 by a non-contact method in order to charge a battery mounted on the vehicle [fig. 1, load 23 can be a battery mounted on a vehicle, par. 52]; 
a charging control device [fig. 1, 15], which controls a power transmission amount of the power transmission unit [par. 43; figs. 7, 9 & 11; the controller 15 can reduce or terminate power if a foreign object is detected (steps 104-105)]; and 
a foreign matter detection section, which is used for detecting the existence and the type of foreign matter that exists around the power transmission unit [fig. 5, 13/16/17, detectors can detect foreign objects and distinguish between metal objects and living beings; pars. 42-43]; 
wherein based on a requirement that the existence and the type of the foreign matter are detected by the foreign matter detection section when the power is transmitted to the power reception unit by the power transmission unit [pars. 41-43, 46, 78-79, 84-86 & 94; if a foreign object is detected it is determined whether the object is metal which doesn’t influence power transmission, metal which influences power transmission, or a living being and the result is supplied to the controller so that the controller can determine whether to continue, reduce or terminate power transmission], the charging control device reduces the power transmission amount of the power transmission unit [pars. 41-43, 46, 78-79, 84-86 & 94], and changes the reduction amount of the power transmission amount of the power transmission unit according to a difference in the type of the foreign matter [pars. 41-43, 46, 78-79, 84-86 & 94; for a metal object the power is reduced such that metal detection can be performed; if rather, a living object is detected the power is terminated].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo US PGPUB 2015/0162752 in view of Katanoda JP2017127064A, and further in view of Nishidai US PGPUB 20110128007. (It is noted that the Katanoda citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 2, Endo discloses wherein the charging control device comprises: 
a battery residual capacity recognition section, which recognizes a residual capacity of the battery [par. 67; the power controller determines the charging state of the battery to determine whether or not to terminate power supply]; 
a power transmission amount detection section, which detects a power transmission amount of the power transmission unit [fig. 5, metal detector 13 uses a metal detection coil 11 to detect a magnetic field due to eddy currents of a metallic device, thus detects a power transmission amount; par. 25].
Endo does not explicitly disclose a charging completion time prediction section, which calculates a predicted charging completion time of the battery based on the residual capacity of the battery recognized by the battery residual capacity recognition section and the power transmission amount of the power transmission unit detected by the power transmission amount detection section; and a notification section, which notifies a user of an external terminal the predicted charging completion time calculated by the charging completion time prediction section.
However, Katanoda discloses a non-contact vehicle charging system with foreign object detection [abs.] which comprises a charging completion time prediction section [fig. 1, vehicle ECU 500 calculates a time required to complete charging (distance between t5, the vehicle travel time, and t3, the deadline for resuming charging) based on the current SOC; par. 62-63], which calculates a predicted charging completion time of the battery based on the residual capacity of the battery recognized by the battery residual capacity recognition section [par. 62] and the power transmission amount of the power transmission unit detected by the power transmission amount detection section [pars. 62-63, the calculation recognizes that the current power transmission amount is zero and thus the charging needs to be resumed by t3 at the latest to reach a full state by the travel time t5]; and a notification section, which notifies a device the predicted charging completion time calculated by the charging completion time prediction section [pars. 62-67; the vehicle notifies the power transmission device whether it expects to complete charging by t5].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Endo to further include a charging completion time prediction section, which calculates a predicted charging completion time of the battery based on the residual capacity of the battery recognized by the battery residual capacity recognition section and the power transmission amount of the power transmission unit detected by the power transmission amount detection section; and a notification section, which notifies a device the predicted charging completion time calculated by the charging completion time prediction section for the purpose of avoiding wearing out a charging relay by leaving the charging relay turned on if it is expected that a vehicle can still be fully charged by an expected time, even when temporarily stopped due to foreign object detection, as taught by Katanoda (pars. 62-67).
The combination of Endo and Katanoda does not explicitly disclose notifying a user of an external terminal the charging completion time.
However, Nishidai discloses a non-contact vehicle charging system with foreign object detection [abs.] which notifies a user of an external terminal the charging completion time [pars. 16 & 54].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Endo and Katanoda to further include notifying a user of an external terminal the charging completion time for the purpose of allowing the user to easily see estimations of remaining charging time in their portable device, as taught by Nishidai (par. 16).
Regarding claim 3, Endo does not explicitly disclose discloses wherein the charging control device further comprises a scheduled use start time recognition section which recognizes a scheduled use start time of the vehicle used by the user, and 
the notification section controls a notification form of the predicted charging completion time notified to the user of the external terminal by the notification section based on information related to the foreign matter detected by the foreign matter detection section, the predicted charging completion time calculated by the charging completion time prediction section, and the scheduled use start time of the vehicle recognized by the scheduled use start time recognition section.
However, Katanoda as applied in claim 2 discloses wherein the charging control device further comprises a scheduled use start time recognition section which recognizes a scheduled use start time of the vehicle used by the user [fig. 1, vehicle ECU 500 calculates a time required to complete charging (distance between t5, the vehicle travel time, and t3, the deadline for resuming charging) based on the current SOC; par. 62-63], and the notification section controls a notification form of the predicted charging completion time notified to the device by the notification section based on information related to the foreign matter detected by the foreign matter detection section [pars. 62-67; the vehicle notifies the power transmission device whether it expects to complete charging by t5, thus the notification form, which is based off information of whether foreign matter is detected], the predicted charging completion time calculated by the charging completion time prediction section [pars. 62-67; the vehicle notifies the power transmission device whether it expects to complete charging by t5], and the scheduled use start time of the vehicle recognized by the scheduled use start time recognition section [par. 62, t5].
Nishida does not explicitly disclose notifying a user of the external terminal.
However, Nishidai as applied in claim 2 discloses notifying a user of the external terminal [pars. 16 & 54].
Regarding claims 5-7, Endo discloses wherein the foreign matter detection section has: 
a metal detector configured by a coil array [fig. 10, 11] which detects the existence of an object containing metal that is foreign matter existing above the power transmission unit [pars. 81-84], and 
a living body detector [fig. 10, 19], which detects the existence of a living body that is foreign matter existing around the power transmission unit [pars. 82-85]; and 
the charging control device controls the reduction amount of the power transmission amount according to each output signal of the metal detector and the living body detector [pars. 41-43, 46, 78-79, 84-86 & 94; for a metal object the power is reduced such that metal detection can be performed; if rather, a living object is detected the power is terminated].

Allowable Subject Matter
With respect to claim 4, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “when the predicted charging completion time is earlier than the scheduled use start time of the vehicle, or when the predicted charging completion time is before a predetermined period elapses from the scheduled use start time of the vehicle, the charging control device omits the notification of the information for urging the removal of the foreign matter, which is notified by the notification section” in combination with all the other elements recited in claims 1-3, from which claim 4 depends.
Claim 8, being dependent on claim 4, would be allowable for the same reasons as claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859